Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 3, 2011                                                                                          Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142950                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ERIC L. VANDUSSEN,                                                                                       Brian K. Zahra,
             Plaintiff,                                                                                               Justices

  v                                                                 SC: 142950

  COURT OF APPEALS,
            Defendant.

  _________________________________________/

          By order of April 27, 2011, this Court remanded this case to the Court of Appeals
  for that court to issue an explanatory order on or before May 2, 2011. On order of the
  Court, the Court of Appeals having issued such an order on May 2, 2011, the complaint
  for superintending control is again considered, and relief is DENIED, because the Court
  is not persuaded that it should grant the requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 3, 2011                         _________________________________________
           0503                                                                Clerk